internal_revenue_service i significant index no dollar_figure legend grantor ira x custodian c i beneficiary e beneficiary f dear department of the wy washington dc contact person telephone number insreterence to om p ra t2 aug ho _ this is in response to your request for a private letter tuling dated submitted on your behalf by your authorized tepresentative in support of your request you have submitted the following facts and representations grantor was born on arrangement ira x with custodian c ira x was established on on that date grantor designated_beneficiary e and beneficiary f as equal beneficiaries of ira x to take remaining ira x assets upon grantor’s death beneficiary e was born on and beneficiary f was born on ‘ and maintained an individual retirement grantor attained age during the calendar_year and her date of death was date grantor’s required_beginning_date with respect to the commencement of required minimum distributions under sec_401 of the internal_revenue_code code from ira x was date in the calendar_year in which grantor attained age beneficiary e had the shortest life expectancy of the two designated beneficiaries her single life expectancy wa sec_35 in and her remaining term-certain life expectancy as of calendar_year i sec_26 years page on grantor filled out a minimum_required_distribution from with custodian c and indicated that she wanted minimum distributions to be calculated based on her single recalculated life expectancy according to information received from custodian c grantor received her required minimum distributions during her lifetime based upon a single life expectancy which was recalculated each year in date beneficiary e and beneficiary f received the required_minimum_distribution that grantor would have received during based upon her single recalculated life expectancy as determined in the calendar_year beneficiary e and beneficiary f are also the personal_representatives of grantor’s estate based on the above you request the following letter tulings that beneficiary e is a designated_beneficiary for purposes of sec_401 of the code with respect to ira x that beneficiary e was timely selected as grantor’s designated_beneficiary of irax for purposes of sec_401 of the code that grantor’s use of the single recalculated life expectancy in determining her required minimum distributions during her lifetime does not preclude the use of the term-certain life expectancy of the oldest designated_beneficiary in the calendar_year after the death of the grantor that in determining the required minimum distributions after the death of grantor beneficiary f may use the remaining term-certain life expectancy of beneficiary e commencing with distributions in the calendar_year and reduced by one for each calendar_year thereafter sec_408 of the code defines an individual_retirement_account as a_trust which meets the requirements of sec_408 through a sec_408 of the code states that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit tequirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained sec_401 of the code sets forth the general rules applicable to required minimum distributions from qualified_plans sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated page beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the later of i the year in which the employee attains age or ii the calendar_year in which the employee retires sec_401 id does not apply to distributions received from an ira sec_401 of the code provides that where distributions have begun under subparagraph a ii a_trust shall not constitute a qualified_trust under this section unless the plan provides that if - the distribution of the employee’s interest has begun in accordance with subparagraph a ii and ii __ the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distributions being used under subparagraph a ii as of the date of his death sec_1_401_a_9_-1 of the proposed income_tax regulations proposed_regulations q a d-2 a provides in pertinent part that designated beneficiaries are only individuals who are designated as beneficiaries under the plan in general it provides that an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan provides by an affirmative election by the employee or the employee’s surviving_spouse specifying the beneficiary a beneficiary designated as such under the plan is an individual who is entitled to a portion of an employee’s benefit contingent on the employee’s death or another specified event sec_1_401_a_9_-1 of the proposed_regulations q a d-3 a provides that for purposes of calculating the distribution period described in sec_401 a ii for distributions before death the designated_beneficiary will be determined as of the employee’s required_beginning_date if as of that date there is no designated_beneficiary under the plan to receive the employee’s benefit upon the employee’s death the distribution period is limited to the employee’s life or a period not extending beyond the employee’s life expectancy in the present case beneficiary e was named as a beneficiary under ira x by an affirmative election specifying the beneficiary by grantor dated beneficiary e is entitled to a portion of grantor’s benefit contingent on grantor’s death since beneficiary e was named a beneficiary on which was before grantor’s required_beginning_date of date beneficiary e was selected ina timely manner for purposes of calculating the distribution period described in sec_401 of the code page accordingly with regard to ruling_request one we conclude that beneficiary e isa designated_beneficiary for purposes of sec_401 with respect to ira x with respect to ruling_request two we conclude that beneficiary e was timely selected as a designated_beneficiary of ira x for purposes of sec_401 of the code sec_401 of the code permits an employee and his spouse to recalculate their life expectancies annually sec_1_401_a_9_-1 of the proposed_regulations q a e-8 a provides guidance on how an employee’s life expectancy is recalculated and provides that upon the death of the employee the recalculated life expectancy of the employee or the employee’s surviving_spouse will be reduced to zero in the calendar_year following the calendar_year of death in any calendar_year in which the last applicable life expectancy is reduced to zero the plan must distribute the employee’s entire remaining interest prior to the last day of such year in order to satisfy sec_401 sec_1_401_a_9_-1 of the proposed_regulations q a e-8 b provides guidance on calculating the applicable life expectancy when the employee’s life expectancy is being recalculated and the life expectancy of his designated_beneficiary is not recalculated it provides in relevant part that if the designated_beneficiary is not the employee’s spouse and the life expectancy of the employee is being recalculated annually the applicable life expectancy for determining the minimum distribution for each distribution calendar_year will be- determined by recalculating the employee’s life expectancy but not recalculating the beneficiary’s life expectancy such applicable life expectancy is the joint and last survivor expectancy using the employee’s attained age as of the employee’s birthday in the distribution calendar_year and an adjusted age of the designated_beneficiary the adjusted age of the designated_beneficiary is determined as follows the beneficiary’s applicable life expectancy is calculated based on the beneficiary’s attained age as of the beneficiary’s birthday in the calendar_year described in e-1 reduced by one for each calendar_year which has elapsed since that calendar_year the age rounded if necessary to the higher age in table v of sec_1_72-9 of the income_tax regulations is then located which corresponds to the designated beneficiary’s applicable life expectancy such age is the adjusted age of the designated_beneficiary as provided in paragraph e-8 a upon the death of the employee the life expectancy of the employee is reduced to zero in the calendar_year following the calendar_year of the employee’s death thus for determining the minimum distribution for such calendar_year and subsequent calendar years the applicable life expectancy is the applicable life expectancy of the designated_beneficiary determined under this paragraph sec_1_401_a_9_-1 of the proposed_regulations q a e-1 a provides generally that for required distributions under sec_401 of the code life expectancies are calculated using the employee’s and the designated beneficiary’s attained age as of the employee’s birthday and the designated beneficiary’s birthday in the calendar_year in which the employee attains age x page sec_1_401_a_9_-1 of the proposed regulation q a e-5 a provides generally that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period since grantor’s life expectancy was being recalculated annually upon her death in accordance with q a e-8 a of sec_1_401_a_9_-1 of the proposed_regulations her life expectancy was reduced to zero in the calendar_year following the calendar_year of death ie although grantor’s life expectancy was paid in the form of a single life expectancy upon her death her life expectancy was not the last applicable life expectancy because she timely designated her beneficiaries by her required_beginning_date in accordance with q a d-3 a of sec_1_401_a_9_-1 of the proposed_regulations therefore pursuant to q a e-8 b of sec_1_401_a_9_-1 of the proposed_regulations for purposes of determining the minimum distribution in the calendar_year after the death of grantor the applicable life expectancy is the life expectancy of the designated_beneficiary as determined under that section given that more than one individual was designated as a beneficiary with respect to the grantor as of date pursuant to sec_1_401_a_9_-1 of the proposed_regulations q a -5 a the beneficiary who is the oldest and correspondingly who has the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period under ira x thus with regard to ruling_request three we conclude that grantor’s use of the single recalculated life expectancy in determining the tequired minimum distributions during her lifetime does not preclude the use of the term-certain life expectancy of the oldest designated_beneficiary in the calendar_year after grantor’s death beneficiary e had the shortest life expectancy of the two designated beneficiaries on grantor’s required_beginning_date date therefore she should be the designated_beneficiary whose life expectancy will be used when determining the minimum distribution period under ira x for the calendar_year commencing after the year of grantor’s death and for all subsequent years pursuant to q as e-1 a and e-8 b of sec_1_401_a_9_-1 of the proposed_regulations beneficiary e’s applicable life expectancy is calculated based on her attained age as of her birthday in the calendar_year in which grantor attained age ie reduced by one for each calendar_year which has elapsed since that calendar_year her single life expectancy in the year that grantor attained age wa sec_35 years therefore as of the calendar_year the remaining term-certain period with respect to beneficiary e i sec_26 years in accordance with q a e-8 b this period is reduced by one for each calendar_year subsequent to page therefore with respect to ruling_request four we conclude that in determining the required_minimum_distribution after the death of grantor beneficiary f may use the remaining term-certain life expectancy of beneficiary e commencing with distributions in the calendar_year and reduced by one for each calendar_year thereafter the above ruling is contingent upon the continuation of ira x as one described under sec_408 of the code this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely yours sawed roe peoed joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling notice of intention to disclose ce
